Citation Nr: 0930250	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-18 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for service-
connected right forearm fracture residuals, currently 
evaluated 20 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from February 1970 to December 1973.  

In December 2004, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts granted service 
connection for a fractured right forearm.  A noncompensable 
(zero percent) disability rating was assigned.  The Veteran 
appealed the assigned disability rating.  In an April 2006 
rating decision, the RO increased the Veteran's right forearm 
disability rating to 10 percent disabling.  
The Veteran and his representative continued to express 
disagreement with the assigned disability rating.

The Veteran testified at a personal hearing which was chaired 
by the undersigned Veterans Law Judge at the RO in October 
2006.  A transcript of that hearing has been associated with 
the Veteran's VA claims folder.

In May 2007, the Board remanded the Veteran's case for 
additional procedural development.  A supplemental statement 
of the case was issued in March 2008 which increased the 
Veteran's disability rating to 20 percent.  

In a July 2008 decision, the Board denied the Veteran's 
increased rating claim.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  While the matter was pending before the 
Court, in June 2009, the Veteran's attorney and a 
representative of VA's Office of General Counsel filed a 
Joint Motion for Remand.  In the Joint Motion, the parties 
indicated that a remand was necessary "because the Board did 
not provide an adequate statement of reasons and bases for 
its determinations."  See The January 2009 Joint Motion at 
page 1.  

In a June 2009 Order, the Court vacated the Board's July 2008 
decision and remanded the matter for readjudication in light 
of the Joint Motion. 



FINDINGS OF FACT

1.  The Veteran's service-connected right forearm fracture 
residuals are manifested by pain, weakness and decreased 
range of extension and flexion.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the Veteran's service-connected right 
forearm fracture residuals, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for limitation of 
flexion have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71, 4.71a, Diagnostic Code 5206 (2008).
  
2.  Assignment of a separate 20 percent disability rating for 
limitation of extension of the Veteran's right forearm is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.25, 4.71, 4.71a, Diagnostic Code 5207 (2008); Esteban v. 
Brown, 
6 Vet. App. 259, 261 (1994).

3.  The criteria for referral for increased disability 
ratings for the service-connected right elbow disability for 
consideration on an extra-schedular basis are not met. 
38 C.F.R. § 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased rating for his 
right forearm fracture residuals.  In the interest of 
clarity, the Board will first discuss certain preliminary 
matters.  The Board will then render a decision. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claim.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Duty to notify

The Board's July 2008 decision contained an extensive 
discussion concerning VCAA compliance.  See the July 18, 2008 
Board decision, pages 5-8.  The June 2009 Joint Motion for 
Remand, as adopted by the Court, did not mention any VCAA 
deficiencies, either as to adequacy of VCAA notice furnished 
by the VA Appeals Management Center (AMC) or as to the 
Board's discussion of the adequacy of such notice in its July 
2008 decision.  The Board is aware of the Court's often 
stated interest in conservation of judicial resources and in 
avoiding piecemeal litigation.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) ["Court will [not] review BVA 
decisions in a piecemeal fashion"]; Fugere v. Derwinski, 
1 Vet. App. 103, 105 (1990) ["[a]dvancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties or the Court"].  
Thus, if there had been specific VCAA deficiencies, such 
would have been raised at, or by, the Court.  

The Board is therefore confident that if there were errors in 
terms of VCAA notice, or the Board's discussion thereof, this 
would have been brought to the Board's attention for the sake 
of judicial economy.  See also Chisem v. Gober, 10 Vet. App. 
526, 527-28 (1997) [under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case].

For the sake of brevity, the Board's previous VCAA discussion 
will not be repeated.  Although the Court's June 2009 Order 
serves to vacate the Board's July 2008 denial and its legal 
efficacy, the Board's prior discussion nonetheless remains a 
matter of record, and one which was clearly provided to the 
Veteran.  Examination of the now-vacated decision reveals 
that the Board articulated how VCAA compliance with respect 
to the duty to notify was achieved.  Because the Joint Motion 
found no fault in the Board's previous notice discussion, and 
for the sake of economy, that complete discussion will not be 
repeated.

The Veteran and his representative have not since raised any 
VCAA notice concerns.  It is abundantly clear that the 
Veteran through his representative is fully aware of what is 
required under the VCAA.  See DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the Veteran]; see also Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) [VA has no further duty to 
notify a Veteran of the evidence needed to substantiate his 
claim, or to assist him in obtaining evidence, in that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
There is nothing in the Joint Motion which addresses the 
matter of VA's duty to assist.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim.  

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated during military service and their residual 
conditions in civil occupations. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2008).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing. 38 C.F.R. § 4.45 (2008).

Assignment of diagnostic code

The Veteran's right forearm fracture residuals are currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5206 
[limitation of flexion of forearm].  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Veteran evidences a limited range of motion for his right 
forearm, so employment of Diagnostic Code 5206 [forearm, 
limitation of flexion of] applies to the Veteran's right arm 
disability.   As will be explained in detail below, the Board 
will also rate the Veteran's disability under Diagnostic Code 
5207 [forearm, limitation of extension of].  

The remaining diagnostic codes pertaining to the elbow 
involve ankylosis of the elbow, impairment of the flail 
joint, radius and ulna nonunion, impairment of the radius, 
impairment of the ulna and impairment of supination and 
pronation, none of which are present in this case. 

Specific schedular criteria

The evidence in this case reflects that the Veteran's right 
arm is his non-dominant (minor) extremity.  See 38 C.F.R. § 
4.69 (2008) [a distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes, and 
only one extremity is to be considered major].

Under Diagnostic Code 5206, limitation of flexion of the 
minor forearm is rated 20 percent disabling when limited to 
70 degrees, 30 percent disabling when limited to 55 degrees 
and 40 percent disabling when limited to 45 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5206 (2008).

Under Diagnostic Code 5207, limitation of extension of the 
minor forearm is rated 20 percent disabling when limited to 
90 degrees, 30 percent disabling when limited to 100 degrees 
and 40 percent disabling when limited to 110 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2008). 

Normal range of motion for the elbow is defined as follows: 
flexion to 145 degrees, extension to 0 degrees.  See 
38 C.F.R. § 4.71, Plate I (2008).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2008).

Analysis

Esteban consideration

The June 2009 Joint Motion, as adopted by the Court's June 
16, 2009 Order, stated that the Board did not provide an 
adequate statement of reasons and bases for its determination 
that separate disability ratings were not warranted for the 
Veteran's right forearm disability.  Specifically, the 
parties indicated that the Board did not adequately explain 
why the reasoning behind VA General Counsel's opinion in 
VAOPGCPREC 9-04 [which allows for separate disability ratings 
based on limited flexion and extension of the knee] could not 
be expanded to cover other joint disabilities.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis of the Veteran's claim of 
entitlement to service connection has been undertaken with 
that obligation in mind.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  As noted by the June 2009 Joint Motion, in 
Esteban the Court held that "separate ratings under 
different diagnostic codes may be assigned where none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with the symptomatology of the other 
conditions."

In the July 2008 decision, the Board observed that in 
VAOPGCPREC 9-04, VA General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  It was further 
observed that, by its terms, VAOPGCPREC 9-04 applies to the 
knee, not the elbow, and that VA general Counsel and the 
Court have not expanded this concept to include any other 
joint.  As a result, the Board concluded that it was beyond 
its authority to expand General Counsel's holding to include 
joints other than the knee.  See 38 U.S.C.A. § 7104(c) (West 
2002) [the Board is bound in its decisions by the regulations 
and the precedent opinions of the chief legal officer of 
VA.].  The July 2008 decision therefore found that to 
separately rate the Veteran's extension and flexion would 
constitute improper pyramiding.

In the June 2009 Joint Motion, the parties acknowledged that 
while VAOPGCPREC 9-04 applied to knee disabilities, the 
Court's holding in Esteban is not so restricted.  As such, 
"the fact that VAOPGCPREC 9-2004 was issued within the 
context of a knee disability does not, by itself, preclude 
entitlement to separate disability ratings for another 
disability predicated on the same underlying rationale."  
See the Joint Motion, page 3.  

VA General Counsel's opinion in VAOPGCPREC 9-04 was based on 
the fact that the two distinct motions [flexion and 
extension] are necessary to perform normal functions such as 
walking climbing and running and both motions serve different 
roles in the performance of those tasks.  In the present 
case, the medical evidence indicates that the Veteran has 
both limitation of flexion and extension of his right 
forearm.  See the July 2006 private treatment record from the 
Worchester Medical Clinic.  While not pertaining to running 
or climbing, extension and flexion of an arm are both 
required for normal daily activities.  Applying the reasoning 
behind the General Counsel's opinion to the Court's holding 
in Esteban therefore allows for separate disability ratings 
based on these symptoms.  

Schedular ratings

The Veteran was provided a VA examination in October 2004.  
This examination report, along with a July 2006 private 
treatment record from the Worchester Medical Clinic provides 
the following range of motion results: 



Degrees


October 2004
July 2006
Normal
Flexion
100
70
145
Extension
0
90
0

(i.)  Flexion

Under Diagnostic Code 5206, limitation of minor forearm 
flexion to 70 degrees warrants a 20 percent disability 
rating.  This is the disability rating which is currently 
assigned.  There is no evidence in the record that greater 
limitation of motion exists, and the Veteran and his 
representative do not appear to so contend.  An increased 
disability rating under Diagnostic Code 5206 is therefore not 
warranted.



(ii.)  Extension

The Veteran demonstrated right forearm extension of 90 
degrees in July 2006.  This allows for the assignment of a 20 
percent rating under Diagnostic Code 5207.  Limitation of 
motion which allows for an even higher disability rating has 
not been demonstrated in the record on appeal.

(iii.)  Conclusion

In short, the demonstrated limitation of flexion to 70 
degrees fits into the schedular criteria for the assignment 
of a 20 percent disability evaluation under Diagnostic Code 
5206.  Based on these findings, an increased schedular 
disability rating is not warranted.  Further, the Board finds 
that the Veteran's limited extension allows for a separate 
disability rating under Diagnostic Code 5207.  The evidence 
of record demonstrates that the Veteran has right forearm 
extension of 90 degrees.  This allows for the assignment of a 
20 percent rating under Diagnostic Code 5207.  

DeLuca consideration 

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45 (2008).  The Board has therefore taken into 
consideration the provisions of 38 C.F.R. §§ 4.40 and 4.45.

In this case, there is no support in the objective medical 
evidence for an increased rating based on functional loss.  
While the medical evidence indicates that the Veteran 
experiences pain and weakness, there is no indication that 
such symptoms have any additional impact on his right forearm 
ranges of motion, or are of such severity that an additional 
disability rating is warranted.  Thus, there is no basis on 
which to assign a higher level of disability based on 
38 C.F.R. §§ 4.40 and 4.45.  


Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Staged ratings are currently in effect for the Veteran's 
right forearm disability: the disability he has been rated as 
10 percent disabling from September 6, 2004 to July 5, 2006 
and 20 percent thereafter.  After reviewing the medical 
evidence, the Board has determined that the Veteran's 
disability rating has been appropriately staged.  

In this case, the evidence of record includes two range of 
motion findings for the Veteran's right arm.  As noted above, 
the July 6, 2006 outpatient treatment record from Worcester 
Medical Center showed a worsening of the Veteran's 
disability.  Prior to that date, the Veteran's flexion was 
measured at 100 degrees, which corresponds with the 10 
percent disability rating which was then assigned.  
Extension prior to July 6, 2006 was normal.  The July 6, 2006 
treatment record is the first indication of more restricted 
ranges of motion, and is therefore the earliest that a 20 
percent disability can be established for either disability.  

Prior to July 6, 2006 extension of the Veteran's right arm, 
which was normal, warranted a noncompensable disability 
rating under Diagnostic Code 5207.  
See 38 C.F.R. § 4.31. 

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the May 2005 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.
  
According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected right forearm fracture residuals.  The medical 
evidence fails to demonstrate symptomatology of such an 
extent that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1). The record does not show that 
the Veteran has required frequent hospitalizations for his 
right forearm condition.  Indeed, it does not appear from the 
record that he has been hospitalized for that disability at 
all.  

With respect to employment, the Veteran testified that he is 
unable to operate heavy equipment and has been assigned to 
work on tasks involving less physical activity due to his 
disability.  See The October 2006 hearing transcript, page 4.  
The Veteran has also submitted a lay statement from his 
employer which indicates that "while heavy equipment 
operators frequently use their right arm" the Veteran's 
"duty assignment . . . requires no need for the day to day 
operations of heavy equipment."  Although the Board does not 
doubt that the Veteran's employment has been impaired due to 
his right forearm disability and that he can no longer 
operate heavy equipment, there is no evidence that the 
Veteran is occupationally impaired beyond the level 
contemplated in the assigned disability ratings.  There is 
nothing in the current evidence of record to indicate that 
the Veteran's right forearm disability causes any marked, 
unusual employment impairment.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is a recognition that industrial capabilities 
are impaired].

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a separate 20 percent disability 
rating should be assigned for the Veteran's limitation of 
forearm extension.  To that extent, the appeal is allowed.


ORDER

Entitlement to an increased disability rating for service-
connected right forearm fracture residuals under Diagnostic 
Code 5206 is denied.

Entitlement to a separate 20 percent disability rating for 
limitation of extension of the Veteran's right forearm under 
Diagnostic Code 5207 is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


